DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/05/2018.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 11/05/2018 and 04/302019 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they recite “at least one computer-readable medium” disclosed in paragraph [0049] of the instant application to include transmission medium or signal carrier wave (“any conventional medium.”).
As a result, the claims are rejected under 35 U.S.C. 101 for not falling within at least one of the four categories of patent eligible subject matter.  
computer-readable medium” with “computer-readable non-transitory medium” to overcome the outstanding rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Floris van Beek van Leeuwen et al. (US 10,318,334) (hereinafter “Floris”).
Regarding claim 1, in accordance with Floris reference entirety, Floris discloses a host computing system (FIG. 1 and Abstract and thereinafter: “A VIRTO Relay Program allows packets to be transferred from a Network Interface Device (NID), across a PCIe bus to a host, and to a virtual machine executing on the host”) comprising: 
at least one memory (not shown; col. 4, lines 2-11: “Host computer 3 in this case is a common server … an amount of memory (not illustrated) … CPU”); and 
at least one processor (FIG. 1; 3) (col. 4, lines 2-11: “Host computer 3 in this case is a common server … a Central Processing Unit (CPU) (not illustrated) … CPU”) communicatively coupled to the at least one memory (not shown) (col. 4, lines 6-7: “The memory is a non-transitory computer-readable medium that is readable by the CPU”), wherein: 
FIG. 1; 3) to execute a virtual machine (FIG. 1; VM#9 or VM#10) (col. 4, lines 12-17: “Running on the host computer 3 is a host Linux system 6. System 6 includes a number of user space programs and a Linux operating system kernel 7. The main network stack 8 of the host computer is part of the kernel 7. The hypervisor (not shown) of the host computer 3 handles two Virtual Machines (VMs) 9 and 10.”), 
the at least one memory to store a first queue (not shown) associated with the virtual machine (FIG. 1; VM#9 or VM#10) (col. 8, lines 49-61: “More particularly, communication between the VIRTIO relay program 23 and the NID 2 involves a number of memory buffers. A memory buffer is an amount of memory on the host computer. The memory buffer is identified by a buffer descriptor. In addition to the memory buffers, the communication with the NID 2 involves a set of queues. For each PCIe virtual function, there is a "free list" queue of buffer descriptors for communication in the direction from the NID 2 to the host computer, and there is a "receive queue" of buffer descriptors. There is also a "free list" queue of buffer descriptors for communication in the opposite direction from the host computer to the NID 2, and there is a "transmit queue" of buffer descriptors.”  In addition, col. 9, line 43 to col. 10, line 28: “In this way, for each virtual machine, the VIRTIO Relay program 23 obtains information indicating: 1) the number of the "VM device", 2) which VM guest memory addresses correspond (map) to which host memory addresses, and 3) the identification of queues of descriptors that are usable to communicate with the VM device. Once the connection to the VM has been set up in this way, there can be data communication between the VIRTIO Relay program 23 and the VM … The Vhost-user interface instance is not involved in actual data transfer”), and 
the at least one processor to execute a virtual switch (FIG. 1; 17) (col. 5, lines 7: “NID2 and the NFP emulate an Open Virtual Switch.”  In addition, col. 5, lines 25-26: “Block 17 represents the remainder of the NFP hardware that functions as an Open Virtual Switch (OvS) compliant virtual multilayer network switch”), the virtual switch to form a rule (18) to cause transfer of a received packet directly to the first queue based on at least one a characteristic of the received packet (col. 5, lines 8-16: “block 16 represents the PCIe island and hardware associated with interfacing the NFP to PCIe bus.  The PCIe block 16 includes a DMA controller 21.  This DMA controller 21 can read data from the NID 2, and cause this data to be transferred across the PCIe bus 4, and to be written into memory in the host computer 3.” Col. 5, line 40 to col. 7, line 42: “tables of packet switching rules 18 are stored on the NID2 … A rule typically sets forth characteristics of a flow of packets or a group of flow of packets.  If the packet is determined to match a particular rule, then the rule generally specifies an action that the NID2 is to take … Importantly, the OvS-compliant packet switching decision and application of packet switching rules is not made on the host computer 3 but rather is made by the NID2.”   In addition, col. 14, lines 10-19: "Although certain specific embodiments are described above for instructional purposes, the teachings of this patent document have general applicability and are not limited to the specific embodiments described above. If the Input/Output Memory Management Unit (IOMMU) of the host 15 computer 3 allows it and if page faults and mapping issues are handled, then the DMA engine 21 of NID 2 can write directly into memory space of a virtual machine ( either VM#l or VM#2 in this example) in one and only one write operation.  In addition, col. 10, lines 23-28: "Once the connection is set up, the "Vhost-user interface instance" is not used, but rather data is transferred directly into, or out of, the appropriate memory buffers without any involvement of the Vhost-user interface instance. The Vhost-user interface instance is not involved in actual data transfer" ). 
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Floris also discloses wherein: the virtual machine (FIG. 1; VM#9 or VM#10) is to cause a packet to be transmitted (in addition to the above discussion, also see col. 10, lines 3-6:  “the virtual machine can then read the buffer descriptor from the used receive queue, and learn the address of the memory buffer in virtual machine memory space that contains data.  The virtual machine can then read the data from the indicated memory buffer”) and the virtual switch (FIG. 1; 17) is to determine at least one characteristic of the packet to form the rule (col. 3, lines 11-14: “The OvS switch subsystem maintains switching rules and flow tables. These switching rules and flow tables define how matching packets and flows of packets are to be handled”). 
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Floris also discloses wherein the at least one characteristic of a received packet associated with the first queue comprises one or more of: a source IP address, a destination IP address, a source MAC address, a destination MAC address, an MPLS label VLAN ID, tunnel header information, VxLAN Virtual Network Identifier, or TCP destination port (in addition to the above discussion, also see col. 5, lines 43-51: “various fields of the packet such as, for example, the contents of various headers of the packet, are then compared to rules in the flow tables. A rule typically sets forth characteristics of a flow of packets or a group of flows of packets. If the packet is determined to match a particular rule, then the rule generally specifies an action that the NID 2 is to take. The action may, for example, be to output the packet from the NID 2 via a particular output port.”  In addition, col. 13, lines 28-37:  “An n-tuple comprised of a set of header fields (for example, the IP source and destination address, the TCP/UDP source and destination port, and the IP protocol, forming a 5-tuple) is used to identify a subflow … rule lookup operation”). 
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Floris also discloses wherein: the virtual switch is to allocate a default queue (free list queue) and the default queue (free list queue) is to receive packets that do not have an associated rule (in addition to the above discussion, also see col. 8, line 48 to col. 9, line 62: “communication between the VIRTIO relay program 23 and the NID 2 involves a number of memory buffers … for each virtual machine, the VIRTIO Relay program 23 obtains information indicating: 1) the number of the "VM device", 2) which VM guest memory addresses correspond (map) to which host memory addresses, and 3) the identification of queues of descriptors that are usable to communicate with the VM device. Once the connection to the VM has been set up in this way, there can be data communication between the VIRTIO Relay program 23 and the VM. The VM enqueues descriptors of free buffers on a free list queue. For data going from the VIRTIO Relay program to a VM, the VIRTIO Relay program gets a descriptor from this free list queue (the descriptor is actually indirect, an index into a table, and the table gives the address where the packet will go). As a result of the indirect lookup, the address is obtained. The main part of the VIRTIO Relay program (a C code program) calls a "VIRTIO send API" function of the DPDK toolkit. This call causes data to be copied from one address to the other address, and as a result the data is read and written by the host CPU.”).
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Floris also discloses a network interface (FIG. 1; NID 2) communicatively coupled to the at least one processor and communicatively coupled to the at least one memory (in addition to the above discussion, also see FIG. 1 for connection details between elements, i.e., NID 2; HOST COMPUTER 3; VM#1 and VM#2). 
	Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above), Floris also discloses wherein transfer of a received packet directly to the first queue based on at least one a characteristic of the received packet comprises use of a direct memory access (DMA) write operation (FIG. 1; DMA controller 21) (in addition to the above discussion, also see col. 2, lines 41-45: "The packet is communicated in (g) and (h) from the NID and to the memory space of the virtual machine in two and no more than two read/write operations. The first read/write transfer operation is caused by a Direct Memory Access (DMA) controller of the NID." Or col. 2, lines 54-62; or col. 5, lines 10-16; or col. 6, lines 54-65; col. 7, lines 6-11 and lines 15-41 for further explanation of DMA controller 21). 
	Regarding claim 7, in addition to features recited in base claim 5 (see rationales discussed above), Floris also discloses wherein: in response to formation of a transmit of one or more of: the transmit packet header, transmit packet payload, transmit packet descriptor, or pointer to the transmit packet descriptor to the network interface by use of a direct memory access (DMA) operation (in addition to the above discussion, also see col. 2, lines 41-45: "The packet is communicated in (g) and (h) from the NID and to the memory space of the virtual machine in two and no more than two read/write operations. The first read/write transfer operation is caused by a Direct Memory Access (DMA) controller of the NID." Or col. 2, lines 54-62; or col. 5, lines 10-16; or col. 6, lines 54-65; col. 7, lines 6-11 and lines 15-41 for further explanation of DMA controller 21).
	Regarding claim 8, in accordance with Floris reference entirety, Floris teaches a method (FIG. 1 and Abstract and thereinafter) comprising: 
	allocating a default queue to receive packets (col. 4, lines 57-59: “The packets are then stored either on the NFP in SRAM or on a combination of the NFP and external memory”) ; 
	associating a second queue (12 or 13) with a virtual machine (VM#1 or VM#2) (col. 7, line 7: “memory space of the first virtual machine VM#1” or col. 7, line 34: “memory space of the second virtual machine VM#2”); 
	determining at least one characteristic of a received packet associated with the second queue (12 or 13) (col. 2, lines 18-23: “Based at least in part on packet contents (for example, packet headers) of the packet and the switching rule information, deciding on the NID to communicate the packet across the PCIe bus via a selected one of a plurality of "Single Root I/O Virtualization" (SR-IOV) compliant PCIe virtual functions … the correct virtual machine”); 
	programming a network interface (NID) with a first rule to write a received packet with the determined at least one characteristic to the second queue (col. 2, lines 41-52: "The packet is communicated in (g) and (h) from the NID and to the memory space of the virtual machine in two and no more than two read/write operations. The first read/write transfer operation is caused by a Direct Memory Access (DMA) controller of the NID … This single read/write transfer operation results in the packet being written into the user space memory of an instance of a user mode driver of the Relay Program … the packet is read and written twice and no more than two times"); 
	receiving a first packet (col. 2, lines 15-16: “Receiving a packet onto the NID from a network”); and 
	writing one or more of the first packet header, body, or descriptor using a direct write operation (DMA) to the second queue in response to the first packet satisfying the first rule (col. 2, lines 16-52: "This packet has not been received onto the host computer, but rather is destined for a virtual machine on the host computer. (f) Based at least in part on packet contents (for example, packet headers) of the packet and the switching rule information, deciding on the NID to communicate the packet across the PCIe bus via a selected one of a plurality of "Single Root I/O Virtualization" (SR-IOV) compliant PCIe virtual functions. (g) Communicating the packet from the NID and across the selected one of the plurality of SR-IOV compliant PCie virtual functions to the host computer such that the packet is written into user space memory of an instance of a user mode driver of the Relay Program. (h) Using the Mapping Information on the Relay Program to cause the packet to be transferred from the user space memory of the instance of the user mode driver of the Relay Program to memory space of one of the virtual machines. The packet is communicated in (g) and is transferred in (h) without the operating system of the host computer making any steering decision for the packet based on packet contents (for example, packet headers) at any time between the time the packet is received onto the NID in (e) and the time the transfer of the packet in (h) is completed. The host computer does not inspect or analyze any packets headers of the packet, but nonetheless the packet is deposited into the memory space of the correct virtual machine. The packet is communicated in (g) and (h) from the NID and to the memory space of the virtual machine in two and no more than two read/write operations. The first read/write transfer operation is caused by a Direct Memory Access (DMA) controller of the NID. This single read/write transfer operation results in the packet being written into the user space memory of an instance of a user mode driver of the Relay Program. The second read/write transfer operation is performed by the host computer. This single read/write transfer operation results the packet being written into the memory space of the virtual machine. Each byte of the packet is read and written twice and no more than two times."). 
	Regarding claim 9, in addition to features recited in base claim 8 (see rationales discussed above), Floris also teaches causing a packet to be transmitted after an initiation of the virtual machine (VM#1 or VM#2), wherein the determining at least one characteristic of the received packet associated with the second queue is based at least, in part, on at least one characteristic of the packet to be transmitted (in addition to the above discussion, also see col. 2, lines 16-52: "This packet has not been received onto the host computer, but rather is destined for a virtual machine on the host computer. (f) Based at least in part on packet contents (for example, packet headers) of the packet and the switching rule information, deciding on the NID to communicate the packet across the PCIe bus via a selected one of a plurality of "Single Root I/O Virtualization" (SR-IOV) compliant PCIe virtual functions. (g) Communicating the packet from the NID and across the selected one of the plurality of SR-IOV compliant PCie virtual functions to the host computer such that the packet is written into user space memory of an instance of a user mode driver of the Relay Program. (h) Using the Mapping Information on the Relay Program to cause the packet to be transferred from the user space memory of the instance of the user mode driver of the Relay Program to memory space of one of the virtual machines. The packet is communicated in (g) and is transferred in (h) without the operating system of the host computer making any steering decision for the packet based on packet contents (for example, packet headers) at any time between the time the packet is received onto the NID in (e) and the time the transfer of the packet in (h) is completed. The host computer does not inspect or analyze any packets headers of the packet, but nonetheless the packet is deposited into the memory space of the correct virtual machine. The packet is communicated in (g) and (h) from the NID and to the memory space of the virtual machine in two and no more than two read/write operations. The first read/write transfer operation is caused by a Direct Memory Access (DMA) controller of the NID. This single read/write transfer operation results in the packet being written into the user space memory of an instance of a user mode driver of the Relay Program. The second read/write transfer operation is performed by the host computer. This single read/write transfer operation results the packet being written into the memory space of the virtual machine. Each byte of the packet is read and written twice and no more than two times.").
	Regarding claim 10, in addition to features recited in base claim 8 (see rationales discussed above), Floris also teaches wherein the at least one characteristic of the received packet associated with the second queue comprises one or more of: a source IP address, a destination IP address, a source MAC address, a destination MAC address, an MPLS label VLAN ID, tunnel header information, VxLAN Virtual Network Identifier, or TCP destination port (in addition to the above discussion, also see col. 5, lines 43-51: “various fields of the packet such as, for example, the contents of various headers of the packet, are then compared to rules in the flow tables. A rule typically sets forth characteristics of a flow of packets or a group of flows of packets. If the packet is determined to match a particular rule, then the rule generally specifies an action that the NID 2 is to take. The action may, for example, be to output the packet from the NID 2 via a particular output port.”  In addition, col. 13, lines 28-37:  “An n-tuple comprised of a set of header fields (for example, the IP source and destination address, the TCP/UDP source and destination port, and the IP protocol, forming a 5-tuple) is used to identify a subflow … rule lookup operation”).
	Regarding claim 11, in addition to features recited in base claim 8 (see rationales discussed above), Floris also teaches receiving a second packet and writing one or more of a packet header, body, or descriptor associated with the second packet using a direct write operation to the default queue in response to the second packet not in addition to the above discussion, also see col. 5, line 49 to col. 6, line 18: “communication between the VIRTIO relay program 23 and the NID 2 involves a number of memory buffers … identified by a buffer descriptor … The DMA controller 21 uses the address information in the buffer descriptor to determine the host memory addresses of the associated memory buffer where the packet can be deposited … the buffer descriptor is then put onto the free list queue again.”). 
	Regarding claim 12, in addition to features recited in base claim 8 (see rationales discussed above), Floris also teaches in response to formation of a transmit packet for transmission from the second queue, causing transfer of one or more of: the transmit packet header, transmit packet payload, transmit packet descriptor, or pointer to the transmit packet descriptor to the network interface by use of a direct write operation (in addition to the above discussion, also see col. 5, line 49 to col. 6, line 18: “communication between the VIRTIO relay program 23 and the NID 2 involves a number of memory buffers … identified by a buffer descriptor … The DMA controller 21 uses the address information in the buffer descriptor to determine the host memory addresses of the associated memory buffer where the packet can be deposited … the buffer descriptor is then put onto the free list queue again.”).
	Regarding claim 13, in accordance with Floris reference entirety, Floris teaches at least one computer-readable medium comprising instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: 
program a network interface (NID 2) to apply a first rule to write received packets to a first queue in response to the received packets including a first characteristic and in addition to the above discussion, also see col. 2, lines 1-52: "first novel method involving this system comprises: (a) Executing an Open Virtual Switch (OvS) switch subsystem on the host computer. At least part of the OvS switch subsystem executes in user space. (b) Executing a "PCie VF-to-VIRTIO device Relay Program" (Relay Program) in user space on the host computer. ( c) Supplying "PCie virtual function to Virtual I/O (VIRTIO) device mapping information" (Mapping Information) from the OvS switch subsystem to the Relay program. In one example, this Mapping Information is an implicit one-to-one mapping and correspondence between each respective one of the PCie virtual functions and a corresponding one of the VIRTIO devices. (d) Communicating switching rule information from the OvS switch 15 subsystem to the NID via the PCie bus. (e) Receiving a packet onto the NID from a network. This packet has not been received onto the host computer, but rather is destined for a virtual machine on the host computer. (f) Based at least in part on packet contents (for example, packet headers) of the packet and the switching rule information, deciding on the NID to communicate the packet across the PCie bus via a selected one of a plurality of "Single Root I/O Virtualization" (SR-IOV) compliant PCie virtual functions. (g) Communicating the packet from the NID and across the selected one of the plurality of SR-IOV compliant PCie virtual functions to the host computer such that the packet is written into user space memory of an instance of a user mode driver of the Relay Program. (h) Using the Mapping Information on the Relay Program to cause the packet to be transferred from the user space memory of the instance of the user mode driver of the Relay Program to memory space of one of the virtual machines. The packet is communicated in (g) and is transferred in (h) without the operating system of the host computer making any steering decision for the packet based on packet contents (for example, packet headers) at any time between the time the packet is received onto the NID in (e) and the time the transfer of the packet in (h) is completed. The host computer does not inspect or analyze any packets headers of the packet, but nonetheless the packet is deposited into the memory space of the correct virtual machine. The packet is communicated in (g) and (h) from the NID and to the memory space of the virtual machine in two and no more than two read/write operations. The first read/write transfer operation is caused by a Direct Memory Access (DMA) controller of the NID. This single read/write transfer operation results in the packet being written into the user space memory of an instance of a user mode driver of the Relay Program. The second read/write transfer operation is performed by the host computer. This single read/write transfer operation results the packet being written into the memory space of the virtual machine. Each byte of the packet is read and written twice and no more than two times.").
	Regarding claim 14, in addition to features recited in base claim 13 (see rationales discussed above), Floris also teaches wherein the first characteristic comprises one or more of: a source IP address, a destination IP address, a source MAC address, a destination MAC address, an MPLS label VLAN ID, tunnel header information, VxLAN Virtual Network Identifier, or TCP destination port (in addition to the above discussion, also see col. 5, lines 43-51: “various fields of the packet such as, for example, the contents of various headers of the packet, are then compared to rules in the flow tables. A rule typically sets forth characteristics of a flow of packets or a group of flows of packets. If the packet is determined to match a particular rule, then the rule generally specifies an action that the NID 2 is to take. The action may, for example, be to output the packet from the NID 2 via a particular output port.”  In addition, col. 13, lines 28-37:  “An n-tuple comprised of a set of header fields (for example, the IP source and destination address, the TCP/UDP source and destination port, and the IP protocol, forming a 5-tuple) is used to identify a subflow … rule lookup operation”).
	Regarding claim 15, in addition to features recited in base claim 13 (see rationales discussed above), Floris also teaches instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: determine at least one characteristic of a transmitted packet to form a second rule, the second rule to cause writing of received packets with the determined at least one characteristic of the transmitted packet to a third queue; and program the network interface to apply the second rule (in addition to the above discussion, also see col. 5, lines 43-51: “various fields of the packet such as, for example, the contents of various headers of the packet, are then compared to rules in the flow tables. A rule typically sets forth characteristics of a flow of packets or a group of flows of packets. If the packet is determined to match a particular rule, then the rule generally specifies an action that the NID 2 is to take. The action may, for example, be to output the packet from the NID 2 via a particular output port.”  In addition, col. 13, lines 28-37:  “An n-tuple comprised of a set of header fields (for example, the IP source and destination address, the TCP/UDP source and destination port, and the IP protocol, forming a 5-tuple) is used to identify a subflow … rule lookup operation”).
	Regarding claim 16, in addition to features recited in base claim 13 (see rationales discussed above), Floris also teaches instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: in response to a received packet not satisfying the first rule (rules whose actions cannot be carried out), write to a second queue using a direct write operation: one or more of the received packet header, body, or descriptor associated with the received packet (in addition to the above discussion, also see  col. 11, lines 4-15: "Rules whose actions cannot be carried out on the NID 2 are ignored by the offload driver 26 so the Switch subsystem 22 carries on as it otherwise would have. For rules that can be carried out on the NID 2, the offload driver 26 generates a command 39 to the NID 2. This command 39 is carried in a packet that is communicated across the PCie bus. This command 39 is understandable by the NID 2. The command 39 instructs the NID 2 to load lookup information into a flow table or flow tables on the NID 2. When the flow table or flow tables are loaded in this way, the NID 2 then implements the OvS rules.").
	Regarding claim 17, in addition to features recited in base claim 13 (see rationales discussed above), Floris also teaches instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: in response to formation of a transmit packet for transmission from the first queue, receive one or more of: the transmit packet header, transmit packet payload, transmit packet descriptor, or pointer to the transmit packet descriptor at the network interface by use of a direct write operation (in addition to the above discussion, also see col. 8, line 49 to col. 9, line 62: “communication between the VIRTIO relay program 23 and the NID 2 involves a number of memory buffers.  A memory buffer is an amount of memory on the host computer.  The memory is identified by a buffer descriptor … there is a “free list” queue of buffer descriptors for communication in direction from NID 2 to the host computer … for each virtual machine, the VIRTIO Relay program 23 obtains information indicating: 1) the number of the "VM device", 2) which VM guest memory addresses correspond (map) to which host memory addresses, and 3) the identification of queues of descriptors that are usable to communicate with the VM device. Once the connection to the VM has been set up in this way, there can be data communication between the VIRTIO Relay program 23 and the VM. The VM enqueues descriptors of free buffers on a free list queue. For data going from the VIRTIO Relay program to a VM, the VIRTIO Relay program gets a descriptor from this free list queue (the descriptor is actually indirect, an index into a table, and the table gives the address where the packet will go). As a result of the indirect lookup, the address is obtained. The main part of the VIRTIO Relay program (a C code program) calls a "VIRTIO send API" function of the DPDK toolkit. This call causes data to be copied from one address to the other address, and as a result the data is read and written by the host CPU.”).
	Regarding claim 18, in accordance with Floris reference entirety, Floris discloses a system (FIG. 1; Abstract and thereinafter: “A VIRTIO Relay Program allows packets to be transferred from a Network Interface Device (NID), across a PCIe bus to a host, and to a virtual machine executing on the host.  Rather than an OvS switch subsystem of the host making packet switching decisions, switching rules are transferred to the NID and the NID makes packet switching decisions.  Transfer of a packet from the NID to the host occurs across an SR-IOV compliant PCIe virtual function and into host memory.  Transfer from that memory and into memory space of the virtual machine is a VIRTIO transfer.  This relaying of the packet occurs in no more than two read/write transfers without the host making any packet steering decision based on any packet header.  Packet counts/statistics for the switched flow are maintained by the OvS switch subsystem just as if it were the subsystem that had performed the packet switching") comprising: 
a network interface (NID 2); 
at least one memory (not shown; col. 4, lines 2-11: “Host computer 3 in this case is a common server … an amount of memory (not illustrated) … CPU”); and 
at least one processor (FIG. 1; 3) (col. 4, lines 2-11: “Host computer 3 in this case is a common server … a Central Processing Unit (CPU) (not illustrated) … CPU”) communicatively coupled to the at least one memory (not shown) (col. 4, lines 6-7: “The memory is a non-transitory computer-readable medium that is readable by the CPU”), the at least one processor configured to: 
execute a virtual machine  (FIG. 1; VM#9 or VM#10) (col. 4, lines 12-17: “Running on the host computer 3 is a host Linux system 6. System 6 includes a number of user space programs and a Linux operating system kernel 7. The main network stack 8 of the host computer is part of the kernel 7. The hypervisor (not shown) of the host computer 3 handles two Virtual Machines (VMs) 9 and 10”),
associate a first queue with the virtual machine (col. 10, lines 8-28: “A “Vhost-user interface instance” only exchange control information … 1) where inside VM the packet buffer memory is, and 2) where the queues (of buffer descriptors) are for a particular VM.  The particular VM is identified by its VIRTIO ID number.  … The Vhost-user interface instance is not involved in actual data transfer.”); 
associate a second queue with no particular virtual machine (col. 8, lines 49-61: “More particularly, communication between the VIRTIO relay program 23 and the NID 2 involves a number of memory buffers. A memory buffer is an amount of memory on the host computer. The memory buffer is identified by a buffer descriptor. In addition to the memory buffers, the communication with the NID 2 involves a set of queues. For each PCIe virtual function, there is a "free list" queue of buffer descriptors for communication in the direction from the NID 2 to the host computer, and there is a "receive queue" of buffer descriptors. There is also a "free list" queue of buffer descriptors for communication in the opposite direction from the host computer to the NID 2, and there is a "transmit queue" of buffer descriptors.”  In addition, col. 9, line 43 to col. 10, line 28: “In this way, for each virtual machine, the VIRTIO Relay program 23 obtains information indicating: 1) the number of the "VM device", 2) which VM guest memory addresses correspond (map) to which host memory addresses, and 3) the identification of queues of descriptors that are usable to communicate with the VM device. Once the connection to the VM has been set up in this way, there can be data communication between the VIRTIO Relay program 23 and the VM … The Vhost-user interface instance is not involved in actual data transfer.”  Furthermore, col. 10, lines 8-28: “A “Vhost-user interface instance” only exchange control information … 1) where inside VM the packet buffer memory is, and 2) where the queues (of buffer descriptors) are for a particular VM.  The particular VM is identified by its VIRTIO ID number … A free list queue (also called an “available” ring) … The Vhost-user interface instance is not involved in actual data transfer”); 
determine a first rule comprising at least one characteristic of a received packet to associate with the first queue; and program the network interface with the first rule to direct write a first received packet satisfying the first rule to the first queue (in addition to the above discussion, also see col. 2, lines 1-52: "first novel method involving this system comprises: (a) Executing an Open Virtual Switch (OvS) switch subsystem on the host computer. At least part of the OvS switch subsystem executes in user space. (b) Executing a "PCie VF-to-VIRTIO device Relay Program" (Relay Program) in user space on the host computer. ( c) Supplying "PCie virtual function to Virtual I/O (VIRTIO) device mapping information" (Mapping Information) from the OvS switch subsystem to the Relay program. In one example, this Mapping Information is an implicit one-to-one mapping and correspondence between each respective one of the PCie virtual functions and a corresponding one of the VIRTIO devices. (d) Communicating switching rule information from the OvS switch 15 subsystem to the NID via the PCie bus. (e) Receiving a packet onto the NID from a network. This packet has not been received onto the host computer, but rather is destined for a virtual machine on the host computer. (f) Based at least in part on packet contents (for example, packet headers) of the packet and the switching rule information, deciding on the NID to communicate the packet across the PCie bus via a selected one of a plurality of "Single Root I/O Virtualization" (SR-IOV) compliant PCie virtual functions. (g) Communicating the packet from the NID and across the selected one of the plurality of SR-IOV compliant PCie virtual functions to the host computer such that the packet is written into user space memory of an instance of a user mode driver of the Relay Program. (h) Using the Mapping Information on the Relay Program to cause the packet to be transferred from the user space memory of the instance of the user mode driver of the Relay Program to memory space of one of the virtual machines. The packet is communicated in (g) and is transferred in (h) without the operating system of the host computer making any steering decision for the packet based on packet contents (for example, packet headers) at any time between the time the packet is received onto the NID in (e) and the time the transfer of the packet in (h) is completed. The host computer does not inspect or analyze any packets headers of the packet, but nonetheless the packet is deposited into the memory space of the correct virtual machine. The packet is communicated in (g) and (h) from the NID and to the memory space of the virtual machine in two and no more than two read/write operations. The first read/write transfer operation is caused by a Direct Memory Access (DMA) controller of the NID. This single read/write transfer operation results in the packet being written into the user space memory of an instance of a user mode driver of the Relay Program. The second read/write transfer operation is performed by the host computer. This single read/write transfer operation results the packet being written into the memory space of the virtual machine. Each byte of the packet is read and written twice and no more than two times.")
	Regarding claim 19, in addition to features recited in base claim 18 (see rationales discussed above), Floris also discloses wherein the at least one characteristic of the received packet to associate with the first queue comprises one or more of: a or TCP destination port (in addition to the above discussion, also see col. 5, lines 43-51: “various fields of the packet such as, for example, the contents of various headers of the packet, are then compared to rules in the flow tables. A rule typically sets forth characteristics of a flow of packets or a group of flows of packets. If the packet is determined to match a particular rule, then the rule generally specifies an action that the NID 2 is to take. The action may, for example, be to output the packet from the NID 2 via a particular output port.”  In addition, col. 13, lines 28-37:  “An n-tuple comprised of a set of header fields (for example, the IP source and destination address, the TCP/UDP source and destination port, and the IP protocol, forming a 5-tuple) is used to identify a subflow … rule lookup operation”).
	Regarding claim 19, in addition to features recited in base claim 18 (see rationales discussed above), Floris also discloses wherein the network interface comprises at least one of a wired or wireless network interface (FIG. 1; NID 2& NETWORK CABLE(S) 15) and further comprising at least one of: a power supply coupled to the at least one processor and the at least one memory, a bus coupled to the at least one processor and the at least one memory, or non-volatile memory coupled to the at least one processor and the at least one memory (FIG. 1; PCIe HARDWARE 5; Abstract and thereinafter: ““A VIRTIO Relay Program allows packets to be transferred from a Network Interface Device (NID), across a PCIe bus to a host, and to a virtual machine executing on the host”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forecast (US 8,990,799).
Tsirkin (US 2012/0216188).
Chawla et al. (US 2016/0012003).
Mundkur et al. (US 7,966,620).
Pettey et al. (US 7,979,592).
Ram et al., Hyper-Switch: A Scalable Software Virtual Switching Architecture, USENIX Association, 12 pages, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 12, 2021